Citation Nr: 1456157	
Decision Date: 12/22/14    Archive Date: 01/02/15

DOCKET NO.  09-48 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel







INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service from April 1952 to May 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction of the Veteran's claim has since been transferred to the RO in Roanoke, Virginia.

Procedural History

The Veteran's claim was denied by a Board decision issued in January 2014.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) which, in an August 2014 order, granted a Joint Motion for Remand (Joint Motion), vacating the January 2014 Board decision and remanding the Veteran's claim for further consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The parties to the August 2014 Joint Motion agreed that the November 2013 VA addendum opinion, on which the Board partially based its January 2014 decision, was inadequate for the purposes of determining service connection.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In this regard, the parties agreed that the VA physician that provided the November 2013 opinion incorrectly focused on the date the Veteran was diagnosed with sleep apnea and did not properly consider whether the Veteran's documented history of fatigue and malaise in service indicates the Veteran's sleep apnea had its onset in service.  As such, the parties agreed that the November 2013 VA addendum opinion did not properly address the questions posed by the Board in an August 2013 remand.  Therefore, another remand is necessary to obtain an adequate etiological opinion.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Forward the claims file to the VA examiner that conducted the March 2012 VA examination.  If this examiner is unavailable, document as such in the claims file, including an explanation as to why this examiner is unavailable, and then forward the claims file to an examiner with the appropriate clinical expertise.  If the examiner determines that an additional physical examination of the Veteran is necessary, one is to be arranged.  Following a review of the complete claims file, and examination of the Veteran if provided, the VA examiner is requested to provide an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's sleep apnea had its onset or is otherwise etiologically related to his period of active service.  

In offering this opinion, the examiner must specifically address the Veteran's documented history of fatigue and malaise in service as well as the lay evidence of record.  An opinion may not be based solely on the date of diagnosis of sleep apnea.

A complete rationale must be provided for any opinion expressed.  If the examiner is unable to offer an opinion without resorting to speculation, it should be so stated along with a detailed medical explanation taking into consideration all pertinent medical evidence of record.

2. .After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

